Citation Nr: 1339893	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service-connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1977 to October 1987 and November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 decision by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veteran Affairs (VA).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013). 

The Veteran essentially contends that in-service events caused his PTSD.  Specifically, the Veteran reported that his primary duties involved supporting a team that tracked casualties and fatalities.  He also indicated that a scud missile hit neighboring barracks in an attack that resulted in two deaths and that he was involved in clean-up of the bunker.  He also reported that his unit received small arms sniper fire.  

The specific stressor events reported by the Veteran were confirmed by the RO.  See Department of Veteran Affairs Memorandum November 25, 2009.  Accordingly, the Board will turn to the question of whether he has PTSD related to these events.  

There are conflicting opinions on whether or not the Veteran suffers from PTSD.  Although VA examiners in March 2012 and January 2010 found the Veteran did not have a current diagnosis of PTSD; the Veteran's treating VA psychiatrist provided two letters supporting a diagnosis of PTSD.  The Veteran's treating VA psychiatrist also opined that it was likely the Veteran's PTSD was directly related to his traumatic in-service experiences.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


